                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DENNIS MILLER,                                      )       CASE NO. 1:19CV0288
                                                    )
                        Plaintiff,                  )
                                                    )
                        v.                          )       MAGISTRATE JUDGE
                                                    )       JONATHAN D. GREENBERG
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )       MEMORANDUM OF OPINION
                        Defendant.                  )       AND ORDER
                                                    )

         Plaintiff, Dennis Miller (“Plaintiff” or “Miller”), challenges the final decision of Defendant,

Andrew Saul,1 Commissioner of Social Security (“Commissioner”), denying his combined

application for Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act,

42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). This Court has jurisdiction pursuant to 42 U.S.C.

§ 405(g) and the consent of the parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set forth

below, the Commissioner’s final decision is AFFIRMED.

                                     I.   PROCEDURAL HISTORY

         In October 2009, Miller filed an application for SSI, alleging a disability onset date of

November 1, 1998. (Transcript (“Tr.”) at 154-155.) The application was denied initially and upon

reconsideration, and Miller requested a hearing before an administrative law judge (“ALJ”). (Tr.

 1
     On June 17, 2019, Andrew Saul became the Commissioner of Social Security.

                                                   1
100-101.)

       On July 19, 2011, an ALJ held a hearing, during which Miller, represented by counsel, and

an impartial vocational expert (“VE”) testified. (Id. at 2195.) On February 24, 2012, the ALJ issued

a written decision finding Plaintiff was not disabled. (Id. at 9-32). The ALJ’s decision became final

on June 21, 2013, when the Appeals Council declined further review. (Id. at 1-3.) Miller appealed

that decision to the District Court, and on August 12, 2014, the Court vacated the ALJ’s decision and

remanded the matter for further proceedings. (Id. at 2285.) The Appeals Council implemented the

Court’s decision by issuing an order of remand that directed the ALJ to consolidate the remanded

application with a second application for SSI benefits, filed on August 5, 2014, and issue a unified

decision on both applications. (Id. at 2397-98, 2328.)

       The ALJ held a second hearing on March 29, 2016, during which Miller, represented by

counsel, and a VE testified. (Id. at 2225.) On August 31, 2016, the ALJ issued a written decision

finding Plaintiff was disabled from September 29, 2010 through February 28, 2012. (Id. at 2154-94.)

The ALJ’ s decision became final on January 10, 2017, when the Appeals Council declined further

review. (Id. at 2146-49.)

       On February 7, 2019, Miller filed his Complaint to challenge the Commissioner’s final

decision. (Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 12 & 15).

Miller asserts the following assignment of error:

       (1)       The ALJ erred in finding that Plaintiff was no longer disabled as of February
                 29, 2012 based upon a finding that medical improvement had occurred.

(Doc. No. 12.)




                                                   2
                                         II.   EVIDENCE

A.      Personal and Vocational Evidence

        Miller was born in June 1971 and was a “younger” person under social security regulations

at the time of both of his administrative hearings. (Tr. 2183; Doc. No. 12 at 4.) See 20 C.F.R. §§

404.1563 & 416.963. He has a high school education and is able to communicate in English. (Tr.

2183.) He has no past relevant work. (Id.)

B.      Relevant Medical Evidence2

        1.        Mental Impairments

        The ALJ identified bipolar disorder, intermittent explosive disorder, and antisocial

personality disorder as severe impairments, and, on remand, the ALJ was directed to (and did)

address findings of the state agency reviewing psychologists. (Id. at 2159, 2163.) However, Miller

chose not to cite or discuss any evidence relating to his mental impairments in his Brief, so the Court

will not recite it here.

        2.        Physical Impairments

        In November 1998, Miller injured his back while carrying a full 40-gallon hot water tank,

estimated to weigh 150 pounds, down a flight of stairs. (Id. at 332.) He fell down the stairs, “landed

on his tailbone and exploded 3 discs in his lower back.” (Id. at 546.)

        On July 11, 2000, after extensive non-operative treatment failed to alleviate Miller’s back

pain, Dr. Jerold Gurley performed an anterior lumbar interbody fusion, L4-L5 and L5-S1, at Lutheran

Hospital. (Id. at 261.) Following this surgery, Miller fell, and his back pain resumed. (Id. at 256.)



 2
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is
 limited to the evidence cited in the parties’ Briefs.

                                                  3
An MRI taken on October 11, 2000, showed thickening of the nerve roots suggestive of

arachnoiditis, and mild left foraminal narrowing. (Id.) A lumbar spine CT performed on March 28,

2001 was “equivocal,” showing no loosening or implant failure, but some gas lucency at the L5-S1

and degenerative changes. (Id. at 227-28.)

       In October 2001, Dr. Gurley operated again to remove Miller’s spinal instrumentation. (Id.

at 710.) He found evidence of pseudoarthrosis and a failed fusion at L5-S1. (Id.)

       Dr. Gurley operated a third time in November 2001 because Miller’s wound had become

infected and needed to be irrigated and debrided. (Id. at 693.)

       On February 19, 2002, Dr. Gurley performed a trigger point injection to treat pain at Miller’s

bone graft site and neuroma. (Id. at 674.)

       In March 2002, Miller began to see Dr. Charles Choi at the Fairview Hospital Pain

Management Center for treatment of his back pain. (Id. at 1211.) Dr. Choi initially treated Miller

with medication and epidural steroid injections, but these did not provide lasting improvement. (Id.)

       A CT scan of Miller’s lumbar spine performed in May 2002 showed solid bony fusion with

no evidence of lucency or stenosis, and some narrowing at L5-S1. (Id. at 631.)

       In July 2002, Dr. Choi concluded that scar tissue from Miller’s laminectomy was impinging

on his lumbar nerve root, “causing severe pain and dramatically altering [his] ability to do normal

activities of daily living.” (Id.) Dr. Choi recommended a dorsal (spinal) column stimulator. (Id.)

       On July 29, 2002, physical therapist Ellen Straub performed a functional capacity evaluation.

(Id. at 548-554.) She found that Miller was unable to lift anything greater than 10 pounds, and

unable to squat, climb, or crouch. (Id.) She opined that he was limited to “occasional” sitting,




                                                 4
standing, walking, lifting, reaching, and kneeling. (Id. at 553.) Under the category of vital signs she

wrote, “No work: do not lift anything greater than 10 pounds.” (Id. at 548.)

        In December 2002, an x-ray of Miller’s spine showed loss of disc space height at L4-L5 and

L5-S1 and degenerative changes to the endplates at L5-S1. (Id. at 322.)

        In August through November 2003, Miller received multiple therapeutic nerve blocks, but

reported only “a little” improvement in his ability to function, although they did “help with pain +

swelling.” (Id. at 367-69, 374-75, 436-37.)

        An EMG performed on November 26, 2003, showed a mild right S1 nerve root entrapment,

and slower H-reflex response in Miller’s right leg when compared to both normative standards and

his left leg. (Id. at 321.)

        On February 5, 2004, Dr. Gordon Zellers evaluated Miller’s records and examined him in

connection with his worker’s compensation claim. (Id. at 1135-40.) Dr. Zellers opined that Miller’s

recovery from the 1998 injury was “fair to poor,” and recommended that he be evaluated for

implantation of a spinal cord simulator, as he had reached the level of maximum medical

improvement possible with surgery and other treatments. (Id. at 1140.) He opined that Miller was

limited to sedentary activities, with a five-pound maximum lifting limit, and no prolonged sitting,

standing, or ambulatory activities, and no climbing, bending, or exposure to hazards. (Id.)

        On February 17, 2004, physical therapist Aryeh Weiss performed a functional capacity

evaluation of Miller. (Id. at 802-809.) Her findings were similar to those of the 2002 functional

capacity evaluation: she opined that he was limited to sedentary activity with only “occasional”

standing, walking, and kneeling. (Id.) She also noted that his primary limiting factor was a refusal

to put forth maximal effort. (Id.)


                                                  5
        On October 25, 2004, Dr. Karl Metz performed an independent medical examination on

Miller in connection with his worker’s compensation claim. (Id. at 624-27, 761.)            Dr. Metz

concluded that the February 2004 functional capacity evaluation was “a reasonably accurate

assessment of [Miller’s] capabilities.” (Id. at 761.) He opined that Miller’s back injury had reached

“maximum medical improvement” and was unlikely to improve further, and his conditioning had

deteriorated to the point that he “is not capable of returning to the workforce at this time.” (Id. at

627.)

        In November 2004, Miller was evaluated by the Cleveland Clinic’s Pain Medicine Center.

(Id. at 611-13.) Miller reported that he spent 20 hours a day reclining, and showed “severe

functional impairment” on the Pain Disability Index. (Id. at 612.)

        An x-ray taken in December 2005 showed mild spondylosis at L2. (Id. at 588.)

        On September 13, 2006, Dr. Louis Keppler surgically removed Miller’s spinal fusion

hardware. (Id. at 297.) On October 26, 2006, Dr. Keppler noted that Miller’s “x-rays look great.

His wound is well healed.” (Id. at 289.) He recommended a comprehensive rehabilitation program

to address Miller’s “markedly deconditioned state,” and opined “although he may never be perfect

physically, there is certainly room for improvement in his condition with appropriate training.” (Id.

at 290.)

        An x-ray taken in August 2008 showed grade 1 retrolisthesis of L3 on L4, likely associated

with the fusion created by Miller’s earlier surgery. (Id. at 958.)

        An x-ray taken in September 2008 showed facet osteoarthropathy at L3-4 without further

pathology. (Id. at 984.)




                                                  6
       In October 2009, Miller broke his right wrist in a motorcycle crash. (Id. at 1283.) On

October 23, Dr. Alix Rosenstein at MetroHealth manually set and immobilized his fracture, but

noted “continued poor alignment and joint dislocation” on x-rays and recommended Miller be

admitted for operative repair. (Id. at 1286.) Miller declined admission, but agreed to consider

outpatient surgery.3 (Id.)

       On November 5, 2009, Miller went to the Emergency Department at St. John’s Hospital

complaining of tightness in his cast and swelling in his fingers. (Id. at 1437.) The doctor there made

two cuts in his cast to relieve the pressure, wrapped it with an ace bandage for stability, and

proscribed more Percocet. (Id. at 1437-40.)

       On November 9, 2009, Miller returned to MetroHealth complaining of pain in his wrist and

seeking additional narcotics. (Id. at 1279.)

       On November 18, 2009, Miller again returned to MetroHealth, where “slight swelling” was

noted around his right wrist, and a new cast was applied. (Id. at 1277-78.)

       On December 7, 2009, Miller went to the Emergency Department at St. John’s, where the

doctor noted a reduced range of motion in his right wrist and numbness in his pinky finger, and

diagnosed right wrist tendinitis. (Id. at 1419-21.) He was given a wrist splint. (Id. at 1421.)

       On February 8, 2010, Miller was seen by Dr. Ryan Garcia at the MetroHealth Orthotics

Department. (Id. at 1518.) He reported pain in his right wrist and believed it was infected. (Id.)

Dr. Garcia observed diffuse swelling and tenderness around Miller’s wrist, and a reduced range of




 3
   Miller does not cite records showing this surgery took place, but the Court notes that
 hardware placed in Miller’s wrist failed and needed to be replaced in February 2010. (Tr.
 1512.)

                                                  7
motion. (Id.) He noted that Miller had not participated in Occupational Therapy since his injury.

(Id.)

         On February 16, 2010, Dr. Kevin Malone at MetroHealth operated on Miller’s wrist to

replace failed hardware in his wrist fracture. (Id. at 1512-13.) A March 15, 2010 examination

showed wounds “healing nicely,” with no evidence of inflamation or irritation, and “near full” range

of motion in Miller’s fingers. (Id. at 1505.) On March 29, Dr. Malone removed the frame and

provided a wrist brace. (Id. at 1502.) At an April visit, Dr. Amar Mutnal at MetroHealth reported

that Miller still had pain in his wrist, and advised him that radiocarpal fusion would be a future

option if he could stop smoking and using nicotine products completely. (Id. at 1604.)

         On June 7, 2010, Miller was seen by Dr. Aphrodite Papadakis in MetroHealth’s Family

Practice Department. (Id. at 1596.) His primary complaint was swelling in his foot and leg, but he

also reported numbness in his right thumb, middle, and index fingers. (Id.)

         From June 14-15, 2010, Miller was admitted to Fairview Hospital for antibiotic treatment

of leg cellulitis related to the unhealed wound on his left leg. (Id. at 1957-58.)

         On July 16, 2010, Miller sought treatment of his leg at the Family Practice Department of

MetroHealth. (Id. at 1665.) The doctors noted slight swelling, but no sign of infection, and

recommended Miller elevate his feet and avoid prolonged standing or crossing his legs. (Id. at

1668.)

         An August 17, 2010 x-ray of his right wrist showed no evidence of an acute fracture, but a

“progression of findings associated with scapholunate ligament disruption.” (Id. at 1681.)

         On September 29, 2010, Miller was admitted to Fairview Hospital after a head-on collision

with a semi truck fractured his left femur. (Id. at 1932.) The fracture required surgery, and from


                                                  8
September 29 - October 5, Miller was treated at Fairview Hospital. (Id. at 1929-41.) From October

20-23, Miller was again admitted to Fairview Hospital and treated for a possible infection of his left

knee. (Id. at 1702.)

       On November 27, 2010. Miller was treated for injury pain at St. John Medical Center. (Id.

at 1678.) X-rays showed a fracture in the fixation screw used to repair his fractured femur, although

the fracture was otherwise healing well. (Id.)

       On January 19, 2011, an MRI of Miller’s left knee showed subtle chondral fissuring of the

patellar apex. (Id. at 2001.) On January 24, Miller went to the Emergency Department at Lutheran

Hospital for treatment of pain in his left thigh, and the examination showed laxity and medical stress

in his knee. (Id. at 1801.) An x-ray taken that day showed that the rod aligning his fracture had

broken, although the alignment of the bone was unchanged. (Id. at 1807.)

       On March 3, 2011, Dr. Brendan Patterson, an Orthopaedic surgeon at MetroHealth, operated

to remove the implant in Miller’s left femur, which had failed to heal and become infected. (Id. at

2547-49.)

       On September 14, 2012, Miller saw Dr. Patterson for a follow up evaluation of his left femur,

which had been broken. (Id. at 2504.) Dr. Patterson noted that Miller’s left leg was 1.5" shorter than

his right, a difference “currently accommodated by a . . . internal shoe lift.” (Id.) Miller told Dr.

Patterson that he was “having difficulty with falling,” and had “fallen several times over the past few

months.” (Id.) Since his femur had healed, Dr. Patterson referred Miller for a neurological

evaluation. (Id.)

       On October 1, 2012, Dr. Mark Winkleman, a neurologist at MetroHealth, evaluated Miller.

(Id. at 2498.) Miller told him that his falls began a year ago, and were monthly at first, but now


                                                  9
occurred on a weekly basis. (Id.) Miller said his falls were all alike: he would be standing and

walking when suddenly his right leg gave way, causing him to fall. (Id.) Dr. Winkleman was

puzzled by Miller’s condition, but noted decreased pinprick sensation in Miller’s right foot and leg,

and observed that Miller was unable to tandem walk. (Id. at 2501.) He also noted that Miller

suggested additional pain medication might help. (Id.)

        In January 2013, Miller returned to Dr. Keppler for the first time since 2007, complaining

of severe back and leg pain. (Id. at 3276.) On February 13, 2013, Dr. Keppler performed another

lumbar fusion on Miller, this time at the L3-4 level. (Id. at 3321.) After the surgery, Dr. Keppler

noted that Miller’ analgesic use “exceeded our expertise in pain management” and referred Miller

to a pain management specialist, explaining:

        A fusion surgery takes anywhere from 6-9 months to heal. Simply to get over the
        surgery itself takes about three months for the incision to heal, inside and out. For
        three months, he is to avoid absolutely no bending, lifting or twisting. At the present
        time all he is permitted to do is walk.

(Id. at 3277.)

        On April 6, 2013, Miller was seen at the emergency department at St. John’s and Westshore

Hospital complaining of back and left knee pain after falling down stairs. (Id. at 3207.) He

explained that he had run out of his Percocet that day and couldn’t wait for his next refill because

of the increased pain. (Id.) X-rays taken April 7, 2013, showed no acute changes to either his back

or knee. (Id. at 3210.) Dr. Marc Baumguard noted that Miller should have had 5 more days of

Percocet if he was taking it as prescribed, and declined to give him more, offering Naprosyn instead.

(Id.)




                                                  10
       On April 15, 2013, Miller was seen by Dr. Sherif Salama, a pain management specialist, for

a new patient evaluation. (Id. at 3299.) He described aching, stabbing pain on a level of 7-8 on a

10-point scale. (Id.) Dr. Salama noted Miller’s antalgic gait, favoring the left side, decreased range

of motion in his lumbar spine, decreased strength in his left hip, and a lack of patellar reflex in his

left knee. (Id. at 3300-02.)

       On December 26, 2013, Miller returned to Dr. Keppler, reporting pain in his knee and back

after a recent fall while lifting a snow plow at work. (Id. at 3286.) An x-ray taken that day showed

good fusion at L3-4, but slight spondylisthesis above the fusion. (Id.)

       In February 2014, Miller reported to a nurse that he had been doing “increased shoveling and

snow work and has aggravated both his lumbar spine and his left knee, and most recently his right

knee.” (Id. at 3287.) She gave him a corticosteroid injection in his right knee and recommended that

he follow up with Dr. Keppler “if his knee conditions continue to be bothersome.” (Id.) X-rays of

Miller’s knee taken on February 16 showed the rod was in place despite a broken screw and mild

degenerative changes. (Id. at 3256.)

       On March 17 and April 14, 2014, Dr. Keppler saw Miller for complaints relating to continued

pain in his left knee and back. (Id. at 3289-90.) X-rays in March showed that the spinal “fusion

appears solid,” but there was some retrolisthesis noted at the level above his fusion. (Id. at 3289.)

A full body bone scan reviewed in April showed possible arthritic changes in his lumbar spine. (Id.

at 3290.) Dr. Keppler recommended arthroscopic examination of Miller’s knee and joint or

paraspinal injections at the L2 level of Miller’s spine. (Id.)




                                                  11
       On August 18, 2014, Miller was examined by Dr. Charles Choi, a pain management

specialist. (Id. at 3298.) Dr. Choi noted “absent” deep tendon reflexes in Miller’s knees and ankles

and “markedly diminished” range of motion. (Id.)

       On October 15, 2014, Miller was scheduled for surgery again, but Dr. Keppler sustained an

injury while preparing to operate, so the procedure was rescheduled. (Id. at 3338.)

       On December 8, 2014, Dr. James Anderson performed the surgery: a re-exploration of

Miller’s old spinal wound, removal of the rod, decompression at 2-3 level with foraminotomies, and

complete disc excision at the 2-3 level with interbody fusion. (Id. at 3372.) He noted that the

previous fusions “all looked fine.” (Id.)

       On January 7, 2015, Miller went to the Emergency Department at Fairview Hospital

complaining of worsening back pain and respiratory distress. (Id. at 3539.) He was diagnosed with

pneumonia, admitted to the hospital for 9 days, and treated with IV antibiotics. (Id.)

       Miller saw Dr. Anderson for a post-surgical evaluation on February 27, 2015. (Id. at 3617.)

        Dr. Anderson noted that Dr. Choi had refused to treat Miller in his pain management

program because he believed Miller was diverting his drugs. (Id.) Miller was accompanied to the

appointment by a woman whom he had accused of stealing his narcotics. (Id.) Dr. Anderson

prescribed additional Percocet for Miller while trying to get him into another pain management

program. (Id.) Dr. Anderson observed that a recent MRI showed Miller had a small compression

fracture at L1, a slight retrolithesis at L1-2, and a small disc protrusion on his left side. (Id.) He

noted that “this is not a surgical anomaly, but it is something that could be causing increased back

pain and some hip area pain.” (Id.)




                                                 12
       From April 2015 through at least March 2016, Miller received primary care at the Med Care

Group. (Id. at 3917-3979.)4

       On May 3, 2015, Miller went to the Emergency Department at St. John Medical Center

following a physical altercation with police officers responding to a report of domestic violence at

his home. (Id. at 3788.) He reported that a police officer had kicked him in the spine and his pain

was now so severe he was unable to walk. (Id.) He had been unable to get into another pain

management program, but got Percocet proscribed by his dentist, which he reported had been stolen

by his wife. (Id.) An x-ray taken that day showed a “suspicious small chip fracture of L2 that

appears to be new since x-rays of 5 months ago.”       (Id.) The x-ray also showed “progressive

degenerative disc narrowing at L1-L2 and new retrolisthesis at that level.” (Id. at 3764.)

       On July 10, 2015, Dr. Keppler performed a bilateral facet block injection at L1-2 on Miller’s

spine. (Id. at 3769.)

       Records of a February 4, 2016 visit to Parma Heathspan show a diagnosis of

postlaminectomy syndrome of the lumbar region and pain disorder with psychological features. (Id.

at 3985.)

C.     State Agency Reports - Physical Impairments5

       In March 2010, Dr. W. Jerry McCloud, a state agency reviewing physician, reviewed Miller’s



 4
   In Miller’s Brief, he identifies his new general practitioner as Dr. Sankar, although the
 Med Care Group records are unsigned. (Doc. No. 12 at 13.) According to the record
 which does identify him, Dr. Sankar was a doctor at Healthspan Parma, where Miller
 received treatment numerous times before it closed in March 2016. (Id. at 3979-4004.)
 5
   As mentioned in Section B.1. infra, Miller did not raise any assignments of error
 cite any evidence, or make any arguments relating to his mental health impairments.
 Therefore, the Court is not considering them here.

                                                13
records and determined that Miller had the following limitations:

       •         lift 20 pounds occasionally and 10 pounds frequently;

       •         sit, stand, or walk for 6 hours of an 8-hour day if allowed to alternate between
                 sitting and standing every hour;

       •         never use foot controls because of his right leg injuries;

       •         occasionally climb ramps and stairs, kneel or crawl;

       •         never climb ladders, ropes or scaffolds; and

       •         limited in fingering and feeling due to his wrist injury.

(Id. at 1476-78.) Dr. McCloud noted that Miller’s description of his limitations was contradicted

by his description of his daily activies. (Id. at 1480.) For example, Miller’s application stated that

he “can not lift or carry anything due to his back injury, however during initial clarifying call he

reported that he can cook and do laundry,” and he reported “that he avoids bending [or] sitting for

long periods of time but he is able to drive and ride a motorcycle.” (Id.)

       On June 29, 2010, another state reviewing physician, Dr. Gerald Klyop, affirmed Dr.

McCloud’s findings. (Id. at 1658.)

       On December 10, 2014, Dr. Teresita Cruz evaluated Miller’s records and found that the

medical file had new and material changes since the prior ALJ decision. (Id. at 2299.) Dr. Cruz

determined that Miller had the following limitations:

       •         lift 20 pounds occasionally and 10 pounds frequently;

       •         sit, stand, or walk for 6 hours of an 8-hour day with normal breaks;

       •         occasionally climb ramps and stairs, or kneel;

       •         never crouch, crawl, or climb ladders, ropes or scaffolds; and



                                                 14
       •            avoid concentrated exposure to hazards.

(Id. at 2297-99.)

       On May 12, 2015, Dr. Diane Manos, a state reviewing physician, reviewed Miller’s records,

including new records from December 2014 and February 2015, and reached substantially similar

conclusions as Dr. Cruz, except that instead of limiting Miller to “never” crouching and crawling,

she opined he could “occasionally” perform these actions. (Id. at 2317-19.)

D.     Hearing Testimony6

       During the March 29, 2016 hearing, Miller testified to the following:

       •            He lives in North Olmstead, Ohio, with his girlfriend. (Id. at 2228.)

       •            He drove himself to the hearing, and maintains a valid driver’s license. (Id.)

       •            He has a GED. (Id. at 2229.)

       •            He smokes half a pack a day, but no longer drinks or uses illegal drugs. (Id.)

       •            At home, he cooks occasionally, and will put the laundry into the washer, but not
                    fold the clothes. (Id.)

       •            He never takes out the trash, but sometimes sweeps or uses a vacuum cleaner. (Id.
                    at 2230.)

       •            He shops and can push a cart around the store, unless “it’s bad,” in which case he
                    uses the motorized cart. (Id.)

       •            He takes about three showers a week. (Id.)



 6
   In his Brief, Miller asserts that “the hearing testimony is not implicated in any of
 Plaintiff’s assigned errors,” and therefore omits it as “superfluous.” (Doc. No. 12 at 16.)
 Miller does not challenge the ALJ’s finding that he was not disabled prior to September
 29, 2010. Therefore, the Court agrees that it is not necessary to recite the testimony given
 at Miller’s September 19, 2011 hearing. However, the Court will discuss the testimony in
 Miller’s second hearing, on March 29, 2016, to the extent it is the basis for the ALJ’s
 decision that Miller was not disabled after February 29, 2012, which is at issue here.

                                                   15
•   He has a dog that he walks regularly. (Id.)

•   His typical day involves waking up and drinking lots of coffee, driving his
    girlfriend to work, going home and watching tv, visiting his sister’s house, and
    walking the dog. Sometimes he takes 20 or 30 minute naps, because he has trouble
    sleeping at night. (Id. at 2231-32.)

•   He has conflicts with his neighbors, who he believes dislike his dog and want to get
    him evicted. (Id. at 2232.)

•   He used to do auto body and mechanical work for his grandfather, but didn’t report
    that income. He enjoyed that work. (Id. at 2233.)

•   He believes that “It’s not that I can’t work, because there are probably some things
    I can do,” but he doesn’t believe he can work consistently, because activity
    exacerbates his pain. (Id.)

•   He has severe low back pain, left hip pain and left knee pain. (Id. at 2234.)

•   He doesn’t get along with people and cannot be in crowded areas, because they
    make him panic. (Id.)

•   He had counseling before, but stopped in September because “I just get tired of
    stuff sometimes.” (Id. at 2235.)

•   He lives in a third floor walk-up apartment, and taking the stairs aggravates his
    pain. Lengthy walks, sitting too long, standing too long, and lifting too much also
    make his pain worse. (Id.)

•   When he’s in pain, sometimes he stretches. Physical therapy didn’t help him, but
    aquatherapy did. There is a pool behind his apartment and in the summer he swims,
    which helps somewhat. (Id. at 2236.)

•   Injections only help for 30 days, but he is not allowed to have them that frequently.
    (Id.)

•   His medications make him tired, “a little loopy at times,” and off balance. (Id. at
    2237.)

•   He thinks he could lift 10 to 15 pounds periodically throughout the day, stand 45
    minutes to an hour before he needs to sit, and walk for 10 or 15 minutes before he
    needs to stop. Sometimes he is comfortable sitting all day. (Id. at 2237-38.)



                                    16
       •            He can carry objects in his right hand, but cannot write for lengthy periods of time.
                    (Id. at 2238.)

       •            He can’t kneel on his left knee, but can crawl as long as he doesn’t put too much
                    pressure on that knee. (Id. at 2238-39.)

       •            He was addicted to his pain medications, but is now trying to take them as
                    prescribed, understanding that managing his pain will be a lifelong issue. (Id. at
                    2245-46.)

       •            He sees his girlfriend, sister, and mother frequently, and has one close friend who
                    he sees about twice a month. He will either go to the friend’s house, or the friend
                    will come over. (Id. at 2247.)

       The VE testified Miller had no vocational history. (Id. at 2250.) The ALJ then posed the

following hypothetical question:

       [A]ssume a hypothetical person of the same age and education as Mr. Miller and this
       person is able to lift and carry 20 pounds occasionally, ten pounds frequently. This
       person could stand and walk for six hours and sit for six, but could use a sit/stand
       option every hour that lasts for about five minutes, but they don’t have to leave the
       workstation at that time. This person can occasionally climb stairs and ramps, but
       no ladders, ropes or scaffolding. This person can occasionally balance, stoop, kneel,
       crouch and crawl. This person can frequently reach in all directions and can
       frequently handle, finger and fell. This person is not exposed to unprotected heights
       or moving machinery and should perform simple, routine tasks with simple, short
       instructions, make simple decisions, have few workplace changes. This person is not
       required to work in a fast paced production quota environment and is having
       superficial interaction with coworkers and supervisors. No interaction with the
       public. Superficial refers to the intensity of the interaction, so there’s no need for
       negotiations or confrontations. Would you be able to identify work in the regional
       or national economy for such a person?

(Id. at 2250-51.)

       The VE testified the hypothetical individual would be able to perform representative jobs in

the economy, such as housekeeping cleaner, mail clerk, and clerical assistant.        (Id. at 2251.)

       The ALJ then posed a second hypothetical question:




                                                    17
        [A]ssume a hypothetical person who is only able to lift and carry ten pounds
        occasionally, who can stand and walk for two hours in an eight-hour day and sit for
        six. They still need a sit/stand option. This time its every 30 minutes, but it only
        lasts for one minute. Again, they’re not leaving the workstation. They can
        occasionally climb stairs and ramps, no ladders, ropes or scaffolding. They can
        occasionally balance, stoop, crouch, but there is no kneeling or crawling. Again,
        they’re frequently reaching in all directions and frequently handling, fingering and
        feeling. The environmental and mental limitations remain the same. . . . Would you
        be able to identify any work in the regional or national economy for such a person?

(Id. at 2251-52.)

        The VE testified the hypothetical individual would be able to perform representative jobs as

a document specialist or a food and beverage order clerk. (Id.) Miller’s attorney asked how his

response would change if this hypothetical individual could not interact with the general public in

phone or in person, and the VE replied that the individual could still perform the job of document

specialist. (Id. at 2254.)

        The ALJ next asked whether the limitations requiring the hypothetical individual to spend

at least 15 percent of the workday off task, or take three extra, unscheduled 15 minute breaks would

that impact any of the jobs the VE mentioned. (Id. at 2252-53.) The VE testified that this limitation

would exclude all work in the economy. (Id.)

                             III.   STANDARD FOR DISABILITY

        A disabled claimant may be entitled to receive SSI benefits. 20 C.F.R. § 416.905; Kirk v.

Sec’y of Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). To receive SSI benefits, a claimant

must meet certain income and resource limitations. 20 C.F.R. §§ 416.1100 and 416.1201.

        The Commissioner reaches a determination as to whether a claimant is disabled by way of

a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). See also Ealy v. Comm’r of

Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990).


                                                 18
First, the claimant must demonstrate that he is not currently engaged in “substantial gainful activity”

at the time of the disability application. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

claimant must show that he suffers from a “severe impairment” in order to warrant a finding of

disability.   20 C.F.R. §§ 404.1520(c) and 416.920(c).         A “severe impairment” is one that

“significantly limits . . . physical or mental ability to do basic work activities.” Abbot, 905 F.2d at

923. Third, if the claimant is not performing substantial gainful activity, has a severe impairment

that is expected to last for at least twelve months, and the impairment, or combination of

impairments, meets or medically equals a required listing under 20 CFR Part 404, Subpart P,

Appendix 1, the claimant is presumed to be disabled regardless of age, education or work experience.

See 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment or combination

of impairments does not prevent him from doing his past relevant work, the claimant is not disabled.

20 C.F.R. §§ 404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s

impairment does prevent him from doing his past relevant work, if other work exists in the national

economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§ 404.1520(g),

404.1560(c), and 416.920(g).

                   IV.    SUMMARY OF COMMISSIONER’S DECISION

        The ALJ made the following findings of fact and conclusions of law:

        1.       The claimant has not engaged in substantial gainful activity since November
                 3, 1998, the alleged onset date (20 CFR 416.920(b) and 416.971 et seq).

        2.       From September 29, 2010 through February 28, 2012, the period during
                 which the claimant was under a disability, the claimant had the following
                 severe impairments: degenerative disc disease of the lumbar spine, status post
                 left femur fracture with ORIF, status post right wrist fracture with ORIF, and
                 bipolar disorder (20 CFR 416.920(c)).



                                                  19
3.    From September 29, 2010 through February 28, 2012, the period during
      which the claimant was disabled, the severity of the claimant’s left femur
      fracture met the criteria of section 1.06 of 20 CFR Part 404, Subpart P,
      Appendix 1 (20 CFR 416.920(d) and 416.925).

4.    The claimant was under a disability, as defined by the Social Security Act,
      from September 29, 2010 through February 28, 2012 (20 CFR 416.920(d)).

5.    The claimant’s substance use disorder(s) is not a contributing factor material
      to the determination of disability (20 CFR 416.935).

6.    The claimant has developed new impairments since February 29, 2012, the
      date the claimant’s disability ended. Thus, the claimant has the additional
      severe impairments that are present after February 28, 2012. In addition to
      the severe impairments of degenerative disc disease of the lumbar spine,
      status post left femur fracture with ORIF, status post right wrist fracture with
      ORIF, and bipolar disorder; the claimant has severe medically determinable
      impairments of: diabetes mellitus, hypertension, intermittent explosive
      disorder, antisocial personality disorder, and polysubstance abuse disorder in
      reported remission.

7.    Beginning November 3, 1998, the alleged onset date of disability to
      September 29, 2010 and then beginning February 29, 2012, the claimant has
      not had an impairment or combination of impairments that meets or
      medically equals the severity of one of the impairments listed in 20 CFR Part
      404, Subpart P, Appendix 1 (20 CFR 416.994(b)(5)(i)).

8.    Medical improvement occurred as of February 29, 2012, the date the
      claimant’s disability ended (20 CFR 416.994(b)(1)(i)).

9.    The medical improvement that has occurred is related to the ability to work
      because the claimant no longer has an impairment or combination of
      impairments that meets or medically equals the severity of a listing (20 CFR
      416.994(b)(2)(iv)(A)).

10.   After careful consideration of the entire record, the undersigned finds that,
      beginning November 3, 1998 to September 29, 2010 and then beginning
      February 29, 2012, the claimant has had the residual functional capacity to
      perform light work as defined in 20 CFR 416.967(b) except that he can
      sit/walk 6-hours in and 8-hour day and sit 6 hours in an 8-hour day. He
      requires a sit/stand option every hour for 5 minutes but does not have to leave
      the workstation at that time. He can occasionally climb stairs and ramps, but
      never climb ladders, ropes or scaffolds. He can occasionally balance, stoop,


                                       20
                 kneel, crouch and crawl. He can frequently reach in all directions and
                 frequently handle, finger and feel. He needs to avoid unprotected heights and
                 moving machinery. He can perform simple, routine tasks with simple short
                 instructions, make simple decisions, have few workplace changes, and no fast
                 production quotas. He can have superficial interaction with coworkers and
                 supervisors, but no interaction with the public. Superficial refers to the
                 intensity of the interaction so no negotiation or arbitration.

       11.       The claimant is unable to perform past relevant work (20CFR 416.965).

       12.       Since November 3, 1998, the claimant has been a younger individual age 18-
                 49 (20 CFR 416.963).

       13.       The claimant has at least a high school education and is able to communicate
                 in English (20 CFR 416.964).

       14.       Transferability of job skills is not an issue in this case because the claimant
                 does not have past relevant work (20 CFR 416.968).

       15.       From November 3, 1998, the alleged onset date to September 29, 2010 and
                 then beginning February 29, 2012, considering the claimant’s age, education,
                 work experience, and residual functional capacity, there have been jobs that
                 exist in significant numbers in the national economy that the claimant can
                 perform (20 CFR 416.960(c) and 416.966).

       16.       The claimant was not disabled from November 3, 1998 to September 29,
                 2010. The claimant was disabled from September 29, 2010, through
                 February 28, 2012. The claimant’s disability ended February 29, 2012 (20
                 CFR 416.994(b)(5)(vii)).

(Tr. 2162-84.)

                                   V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at * 2 (6th

Cir. April 1, 2011). Specifically, this Court’s review is limited to determining whether the

Commissioner’s decision is supported by substantial evidence and was made pursuant to proper legal

standards. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of


                                                 21
Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been defined as “‘more than

a scintilla of evidence but less than a preponderance; it is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d

234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th

Cir. 1994)). In determining whether an ALJ’s findings are supported by substantial evidence, the

Court does not review the evidence de novo, make credibility determinations, or weigh the evidence.

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not

subject to reversal, however, merely because there exists in the record substantial evidence to support

a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir. 2001) (citing Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999) (“Even if the evidence could also support another conclusion, the decision

of the Administrative Law Judge must stand if the evidence could reasonably support the conclusion

reached.”) This is so because there is a “zone of choice” within which the Commissioner can act,

without the fear of court interference. Mullen, 800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d

1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the

Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v.




                                                  22
Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence,

however, a decision of the Commissioner will not be upheld

where the SSA fails to follow its own regulations and where that error prejudices a claimant on the

merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence

in the record to support the decision, [where] the reasons given by the trier of fact do not build an

accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp.

2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996); accord

Shrader v. Astrue, No. 11 13000, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the Court cannot determine if it was discounted or merely overlooked.”);

McHugh v. Astrue, No. 1:10 cv 734, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, No. 2:10 CV 017, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No.

1:09 cv 1982, 2010 WL 2929562 (N.D. Ohio July 9, 2010).

                                          VI. ANALYSIS

         In his brief, Miller argues that the ALJ erred in determining that he was no longer disabled

as of February 29, 2012, based upon a finding that medical improvement had occurred. (Doc. No.

12 at 17.) He alleges that the ALJ’s analysis on the issue of medical improvement is inadequate

because it focuses only on Miller’s fractured femur, and does not discuss whether Miller’s other

impairments might still have rendered him disabled after his femur healed.7 (Id. at 18.) To support

the claim that he remained disabled, Miller focuses on evidence relating to three area of physical



 7
   The Court notes that the brief omits any discussion of the standard for medical
 improvement or the applicable regulations.

                                                 23
impairment: his lumbar disc herniation and subsequent multiple back surgeries fusing vertebrae from

L3-S1; his right wrist fracture and dislocation; and his left leg fracture and knee injuries. (Id. at 5-

16.)

         In response, the Commissioner asserts that the ALJ supported his findings of residual

functional capacity (“RFC”) with substantial evidence. (Doc. No. 15 at 4.) He notes that the ALJ

spent more than 14 single-spaced pages discussing the medical, opinion and other evidence in the

over 4,000 page record. (Id. at 5.) He argues that the ALJ did not limit her review to the fractured

femur, as demonstrated by her through discussion of the evidence, and the ALJ’s finding that Miller

had multiple severe impairments following his medical improvement date, including degenerative

disc disease of the lumbar spine, status post right wrist fracture with surgery, bipolar disorder,

diabetes, hypertension, intermittent explosive disorder, antisocial personality disorder, and

polysubstance use disorder in remission. (Id.)

         The procedure for making a finding of medical improvement is set forth in 20 C.F.R. §§

404.1594 and 416.994. The first step is determining whether medical improvement has been

demonstrated. “A claimant’s disability benefits may be terminated if there has been any medical

improvement, if the improvement is related to the ability to work, and if the claimant is currently

able to engage in substantial gainful activity.” Watts v. Comm’r of Soc. Sec., 179 F. App’x 290, 292

(6th Cir. 2006), citing 20 C.F.R. § 404.1594(a). “Medical improvement” is “any decrease in the

medical severity of . . . impairment(s) [that] was present at the time of the most recent favorable

medical decision that [the claimant was] disabled or continued to be disabled.” Id., quoting 20 C.F.R.

§ 404.1594(b)(1). A finding of medical improvement “must be based on changes (improvement) in

the symptoms, signs and/or laboratory findings associated with your impairment(s).” Kennedy v.


                                                  24
Astrue, 247 F. App’x 761, 765 (6th Cir. 2007), (quoting 20 C.F.R. § 404.1594(b)(1)). The medical

improvement must be related to the claimant’s ability to work. The regulations state that a medical

improvement is only related to an claimant’s ability to work “if there has been a decrease in the

severity . . . of the impairment(s) present at the time of the most recent favorable medical decision

and an increase in your functional capacity to do basic work activities.” Id., (quoting 20 C.F.R. §

404.1594(b)(3)), see also Nierzwick v. Comm’r of Soc. Sec., 7 Fed. App’x 358 (6th Cir. 2001).

         The second step in determining medical improvement requires establishing that the claimant

is able to engage in substantial gainful activity. As the Sixth Circuit explains, the implementing

regulations for this step incorporate many of the standards set forth in regulations governing initial

disability determinations, with one significant difference: the ultimate burden of proof lies with the

Commissioner in termination proceedings.8 Kennedy, 247 F. App’x at 765, citing 20 C.F.R. §

404.1594(b)(5) and (f)(7); Griego v. Sullivan, 940 F.2d 942, 944 (5th Cir. 1991).

         The Sixth Circuit has made clear that demonstrating a claimant still experiences “pain and

medical problems that have been labeled ‘severe’” will not preclude a finding of medical

improvement. Watts, 179 F. App’x at 293-94. In Watts v. Comm’r of Soc. Sec., 179 F. App’x 290

(6th Cir. 2006), the Circuit Court considered an appeal by a claimant who had previously been



 8
   Unlike the cases cited here, this case is not a “termination proceeding.” There is no
 prior, binding decision in this case because the original ALJ opinion was reversed and
 remanded at the District Court in Miller v. Commissioner, 1:13-cv-1872 (N.D. Ohio
 August 12, 2014). Nonetheless, the Court will follow the guidance of termination of
 benefit cases here, as they provide a framework for assessing medical improvement. The
 Court does not have to reach the issue of who bears the burden of proof in this situation
 because, as discussed infra, the Commissioner meets the burden, proving by medical
 evidence that Miller’s femur improved.



                                                 25
judged disabled based on degenerative disc disease, congenital fusion of the cervical spine, two

ruptured discs, thoracic outlet syndrome, chronic pain in her legs and back and migraine headaches.

Since the finding of disability, the claimant developed new impairments - depression and respiratory

problems - that were not a part of her original application. Watts, 179 F. App’x at 294. The Court

explained that for purposes of determining whether medical improvement has occurred, it is proper

to “look primarily to evidence demonstrating the improvement in the thoracic outlet syndrome and

back pain that formed the basis of [the claimant’s] original application.” Id.

         Our case is unusual because the ALJ was asked to assess Miller over a 10-year period, and

thus the disability determination and the finding of medical improvement occurred in the same

decision. However, the Circuit Court’s guidance in Watts is instructive because it generally

describes the procedure the ALJ followed in this case. In subsection three of her opinion, she

focuses on explaining her determination that Miller’s left femur fracture met the criteria of section

1.06 of 20 CFR Part 404, Subpart P, Appendix 1 for a limited period of time, and lays out the basis

for her determination that medical improvement of this disabling condition occurred. (Tr. 2163-65.)

In support of his assertion that the ALJ narrowly focused her opinion on the injury to Miller’s leg,

Miller quotes from this section, which does focus exclusively on Miller’s fractured femur. However

it constitutes less than three pages of a twenty-seven page opinion.

         The other medical impairments that Miller alleges the ALJ overlooked, or failed to consider

in combination with his fractured femur, are discussed at length elsewhere in the opinion. They were

all important elements of a disability determination, but not central to the determination of whether




                                                 26
medical improvement occurred in Miller’s disabling femur fracture.9

         Substantial evidence support’s the ALJ’s determination that Miller’s femur had improved

by February 28, 2012. On September 29, 2010, the date the ALJ first determined he was disabled,

Miller was admitted to Fairview Hospital following a head-on collision with a semi truck. (Tr.

1933.) The ALJ notes that an x-ray taken of his left femur that day showed “a transverse fracture

in the distal third of the femoral shaft.” (Id.) He underwent surgery for placement of a rod and

screws before he was discharged on October 5, 2010, with instructions to use crutches. (Id. at 1939-

41.) Unfortunately, by January 2011, x-rays showed that the rod aligning his fracture had broken,

and he had a second operation on his leg on March 3, 2011. (Id. at 1807, 2547-49.) To document

medical improvement in Miller’s leg, the ALJ cited medical records, including notes from

examinations performed on February 20 and 29, 2012, in which Miller is described as “walking with

a limp favoring left side” because of a “leg length discrepancy” and “ambulating without assistance.”

(Tr. 3263, 3266.) At the examination on February 20, Miller’s spine and sacroiliac joints were not

tender when palpated, and motor function and reflexes in his legs were symmetrical. (Id. at 3266.)

At the examination on February 29, Miller showed “minimal weakness on the left lower extremity,”



 9
   Miller also objects that the ALJ gave no weight to medical opinions prior to September
 29, 2010, “because these opinions were prior to the claimant’s left femur fracture.” (Doc.
 No. 12 at 18.) However, his assignment of error only implicates the ALJ’s finding of
 medical improvement. He does not explain why he feels those early opinions should
 have been given greater weight, or develop an argument that he was disabled prior to
 September 29, 2010. The Court therefore restricts its analysis to the issue of medical
 improvement and whether substantial evidence supports the ALJ’s finding of non-
 disability after February 28, 2012. See McPherson v. Kelsey, 125 F.3d 989, 995 96 (6th
 Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort
 at developed argumentation, are deemed waived. It is not sufficient for a party to mention
 a possible argument in the most skeletal way, leaving the court to . . . put flesh on its
 bones.”)

                                                 27
but the examining doctor noted “questionable patient’s effort.” (Id. at 3263.) The ALJ also cited

an April 16, 2012 x-ray that showed Miller’s femur was fully healed. (Id. at 2505.)

         Miller does not make any substantive argument that his femur did not improve.10 Instead,

he argues that despite the fact that his femur had healed, his other ailments combined to render him

disabled after February 28, 2012. The ALJ properly addressed these other impairments not in her

assessment of medical improvement, but in subsections 7-9 of her opinion, where she sets forth the

evidence supporting her determination that Miller “has not had an impairment or combination of

impairments that meets or medically equals the severity of one of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1,” and her finding of RFC. (Id. at 2167-83.)

         The ALJ began her analysis by reviewing the workplace injury that led to Miller’s back

impairment in November 1998. (Id. at 2169.) She discussed Miller’s fusion surgeries, and trigger

point block injections. (Id. at 2169-71.) She also noted that the medical record is mixed. Although

it is clear that at times Miller’s back ailments severely limited his functioning, the ALJ also cited

exams showing periods of “normal motor strength, sensory and reflex signs.” (Id. at 2169.) In

February 2013 and December 2014, Miller had additional fusion surgeries.11 (Id. at 2172.) Miller


 10
    Miller does argue that “he continued to experience pain in the left knee and leg.”
 (Doc. No. 12 at 20.) Miller made numerous trips to various doctors with subjective
 reports of pain. However, both medical records and his own testimony show that he was
 abusing his prescription pain medications throughout much of this time, and many of his
 reports of pain were difficult to support with objective medical evidence. (See, e.g., Tr.
 2245-46, 3210, 3284, 3617.)
 11
   Although he did not raise it as an assignment of error, Miller assets in his argument that
 the ALJ improperly gave “little weight” to an opinion by his treating physician restricting
 him “no bending, lifting or twisting” for three months following his February 2013
 surgery. (Doc. No. 12 at 19.) Miller acknowledges that this opinion “was only (by its
 terms) operational for three months,” but asserts the ALJ should have used other medical
 records to determine it was still relevant after that time, and given a more through

                                                 28
asserts that the need for the second surgery reflects the fact that his “low back did not improve” in

the intervening year and eleven months. (Doc. No. 12 at 19.) However, the ALJ supports her

determination that this was not a continuous period of disability with medical exam records showing

that, in December 2013, Miller sought treatment for knee pain he ascribed to lifting a snowplow at

work. (Tr. 2174.)

         Similarly, the ALJ discusses the broken wrist that Miller suffered after a motorcycle

accident on October 18, 2009, and the difficult recovery after this injury. (Id. at 2171.) He required

a second surgery four months later, in February 2010, because the hardware in Miller’s wrist had

failed. (Id. at 1512-13.) However, by the end of March, the injury was reportedly well-healed. (Id.

at 1502.) In August 2010, the Miller fell and re-fractured his wrist. (Id. at 2172.)

         Finally, the ALJ considered the knee injuries which Miller asserts she overlooked. She

notes that in February 2014, Miller went to the ER after slipping on ice, and x-rays showed either




 explanation of why this opinion by his treating physician was discounted. The
 Commissioner point out that the ALJ’s opinion thoroughly sets forth her reasoning for
 assigning weight to all the other treating physician opinions in the record. (Doc. No. 15
 at 6.) The opinion not only stated that Miller’s movement was restricted for only three
 months, it also stated that Miller’s fusion surgery would be “fully healed” within “6-9
 months.” (Id. at 3277.) The short duration of the opinion is a reasonable basis for giving
 it “little weight,” because even if it was adopted it could not establish 12-months of
 disability. If Miller believed Dr. Keppler would have extended his opinion beyond the
 three-month period, the burden was on him to provide that evidence. See, e.g., Key v.
 Callahan, 109 F.3d 270, 274 (6th Cir. 1997) (“Claimant has the ultimate burden of
 proving the existence of a disability.”) Further, it is reasonable that the ALJ cited this
 opinion as evidence that Miller no longer needed an ambulatory assist, since it also stated
 “walking is all [Miller] is permitted to do.” (Tr. 2165.)




                                                 29
“a positive patella fracture or a bipartite patella,”12 as well as “mild degenerative changes.” (Id. at

2172, 3256.) He had an arthroscopy of the patellofemoral chrondoplasty performed on May 6, 2014.

(Id. at 2173.) In evaluating the severity of his knee injury, the ALJ noted that Miller returned to the

ER ten days after the initial accident and “was not observed to be using crutches or ambulating with

an abnormal gait.” (Id.) A follow up examination of his knee showed “no acute abnormal findings.”

(Id. at 2173.)

         In her decision, the ALJ explained that she evaluated the medical evidence “showing

varying pathology of decreased range of motion, impaired muscle strength decreased sensation and

positive straight leg raises,” in the context of other evidence in the record which showed Miller “has

retained the ability to engage in activities of daily living including working and riding a motorcycle.”

(Id. at 2175.) Throughout the period in which the ALJ determined Miller was no longer disabled,13

the record shows Miller was engaging in activities that evidenced functional capacity: shoveling and

“snow work” in December 2013 and February 2014; lifting an air conditioner in July 2015; and

working on cars in June and September 2015 and February 2016. (Id. at 2170-74.) Miller testified

that he walked his dog daily. (Id. at 2230.) Substantial evidence supports the ALJ’s conclusion that

although Miller’s physical impairments were severe, “the claimant’s ability to maintain a relatively

active lifestyle suggests his physical findings do not prevent him from engaging in all activities.”

(Id. at 2175.)


 12
   Records not cited by the ALJ explain that Miller “has a bipartite patella which can
 sometimes be confused as a fracture when compared to previous x-rays.” (Tr. 3288.)
 13
    The ALJ noted similar evidence for the period before he fractured his femur: biking
 and walking in 2005, working on his truck in December 2005, changing a truck tire in
 October 2006, caring for his grandfather in 2008, lawn mowing and attending college
 classes in 2010. (Tr. 2170-74.)

                                                  30
